PER CURIAM.
The defendants appeal from their criminal convictions and adjudications after a non-jury trial.
They charge the trial judge committed reversible error in trying four separate criminal cases against them. They reason that he erred in trying the four separate criminal cases in sequence since he had previously denied a motion of the state for consolidation. This was, in their opinion, de facto if not de jure consolidation.
This argument fails to consider that the trial judge set forth the procedure under which the four separate criminal cases against these defendants would be tried and their privately retained counsel made no objection. By implication, at least, the defendants agreed to the procedure followed in the trial of these cases and cannot *515complain on appeal of error made without objection on their part.
We have considered the other points raised by the defendant-appellants for reversal of their convictions and adjudications of guilt and find them to be insufficient to warrant reversal.
Affirmed.